
	
		III
		110th CONGRESS
		1st Session
		S. RES. 286
		IN THE SENATE OF THE UNITED STATES
		
			July 31, 2007
			Mr. Hatch (for himself,
			 Mr. Ensign, Mr.
			 Domenici, Mr. Wyden,
			 Mr. Kyl, Mr.
			 Barrasso, Mr. Salazar,
			 Mr. Craig, Ms.
			 Cantwell, Mr. Bennett,
			 Mr. Stevens, Mr. Tester, and Mr.
			 Reid) submitted the following resolution; which was considered and
			 agreed to
		
		RESOLUTION
		Recognizing the heroic efforts of
		  firefighters to contain numerous wildfires throughout the Western United
		  States.
	
	
		Whereas the annual peak of the Western wildfire season
			 occurs during July and August;
		Whereas the 2007 Western wildfire season has been
			 characterized by continued drought, record-setting temperatures, extreme fuel
			 conditions, and widespread dry lightning storms;
		Whereas firefighters have had to contend with extreme fire
			 behavior and rapid rates of fire spread;
		Whereas, as of July 23, 2007, more than 55,000 wildfires
			 have burned more than 4,000,000 acres of land, which is more than 8,000 fires
			 and 1,000,000 acres higher than the average reported fire rate over the last 10
			 years;
		Whereas, from July 6 through July 8, 2007, more than 1,200
			 fires were ignited in the Western United States, most of which were caused by
			 dry lightning storms that swept across California, Nevada, Idaho, and
			 Utah;
		Whereas, as of July 23, 2007—
			(1)the State of
			 Idaho has reported more than 760 fires that have burned more than 800,000
			 acres;
			(2)the State of Utah
			 has reported more than 670 fires that have burned more than 660,000
			 acres;
			(3)the State of
			 Nevada has reported more than 560 fires that have burned more than 510,000
			 acres;
			(4)the State of
			 Oregon has reported more than 1,200 fires that have burned nearly 212,000
			 acres;
			(5)the State of
			 California has reported more than 4,600 fires that have burned more than
			 117,000 acres;
			(6)the State of
			 Arizona has reported more than 1,600 fires that have burned more than 88,000
			 acres;
			(7)the State of
			 Washington has reported more than 680 fires that have burned more than 64,000
			 acres;
			(8)the State of New
			 Mexico has reported more than 870 fires that have burned nearly 35,000
			 acres;
			(9)the State of
			 Montana has reported more than 960 fires that have burned more than 19,000
			 acres;
			(10)the State of
			 Wyoming has reported more than 200 fires that have burned more than 18,000
			 acres; and
			(11)the State of
			 Colorado has reported more than 740 fires that have burned more than 7,400
			 acres;
			Whereas, at any given time during the Western wildfire
			 season, as many as 14,000 firefighters are assigned to large, uncontained fires
			 throughout the Western United States; and
		Whereas, despite tremendously volatile weather and terrain
			 conditions, Federal, State, and local firefighting units have contained between
			 95 and 98 percent of all wildfires during initial attack: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)recognizes the
			 heroic efforts of firefighters to contain wildfires and protect lives, homes,
			 and rural economies throughout the Western United States; and
			(2)encourages the
			 people and government officials of the United States to express their
			 appreciation to the brave men and women serving in the firefighting
			 services.
			
